Case 2:18-cv-04956-SJF-AKT Document 42 Filed 01/09/19 Page 1 of 1 PagelD #: 175

AFFIDAVIT OF DUE DILIGENCE - ATTEMPTS TO LOCATE AND/OR SERVE

UNITED STATES DISTRICT COURT Index/Case #;  18-CV-04956-SJE-AKT
EASTERN DISTRICT OF NEW YORK

Court Date:

Filing Date: September 17, 2018
Client: Gallo Vitucci Klar LLP

Attorney:

 

"John Doe" a fictitious name

 

vs Plaintiff
Cory Maier et al
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.:
Husam Al-Atrash , being duly sworn, deposes and says: that deponent is not a party to this action, 1s over

 

the age of eighteen (18) years and resides in the State of New York ; deponent attempted to serve the within
Summons in a Civil Action and First Amended Complaint

Upon Geoff Cochrane
the defendant / respondent therein named, and that after due search, careful inquiry and diligent attempts
at: 21303 41st Avenue Apt 2C, Bayside, NY 11361

deponent was unable to effect process upon the person being served because of the following reason(s):

10/25/2018 8:00:00 21303 41st Avenue Apt 2C, Bayside, NY 11361 NO ANSWER
11/2/2018 11:27:00 21303 41st Avenue Apt 2C, Bayside, NY 11361 NOT KNOWN AS PER "JANE DOE" THRU INTERCOM

EPO _

papriCiA ROTHERITZ ee Al-Atrash
by TARY PUBLIC STATE OF NEW YORK :

NO. 01R06055503, QUALIFIED IN NASSAU COUNTY

COMMISSION EXPIRES FEBRUARY 26, 2019

Process Sefver, Please Print Sign
Lic# 1279639

JobID 1831232
Client ID MISC-2018-9

 

INTER COUNTY JUDICIAL SERVICES, LLC, 85 Witiis AVENUE STE. F, Mingota, NY 11501 LICENSE # 1371771
